Gilfillan, C. J.
September 26, 1889, the plaintiff and his wife, in consideration of $450, granted, by deed, to the Chicago, Burlington & Northern Railroad Company, “its successors and assigns, the right to build, maintain, and perpetually operate its railroad track •or tracks and telegraph line, as now located, over, upon, and along Second street,” in Winona, opposite a certain lot owned by them, and thereby “released and discharged said grantee, its successors and assigns, from any and all damages, special or otherwise, heretofore or hereafter sustained by said grantors by reason of the construction, maintenance, and operation of said railroad and telegraph line on said street opposite to the lands aforesaid.”
In 1891 that company granted to the defendant the right to use, in common with itself, for one year, at an agreed rental, its tracks, ■depot, and warehouses in Winona; the former company to have the •general control, management and supervision of such depot, tracks, ■railways, and appurtenances. To recover damages for running its trains, under this arrangement, along Second street, in front of his lot, and interfering with his enjoyment of the lot, plaintiff brings this action.
It is manifest, the purpose of the grant from plaintiff to the Chicago, Burlington & Northern Company was to avoid condemnation proceedings to acquire the rights granted to it. It must be taken to have vested those rights in the company as fully as it could have acquired them by condemnation. It acquired the right, as against plaintiff, to lay and use the tracks, for railroad purposes (a public use), in the manner and to the extent that such tracks are ordinarily used by railroad companies, and as the public interest may require them to be used. We need not say that in order to avoid unnecessary multiplication of tracks in cities and towns, especially of tracks leading to and from depots and warehouses, the public interest requires that railroad companies should have the right to let each other into the use of such tracks. The joint use of such tracks has been customary. We think it was in view of the public interest in such cases, and of such custom, that in Laws 1879, ch. 80, § 1, authorizing any railroad company to “acquire by purchase or condemnation all necessary roadways, spur and side tracks, rights of way, depot grounds, yards, grounds for machine shops, warehouses, elevators, depots, station houses,” “as may be *174necessary or convenient for the full enjoyment use and operation of its road,” is the clause, “and may make with any railroad company such arrangement for the use of any portion of its tracks and road beds as it may deem necessary.”
As the rights of the Chicago, Burlington & Northern were acquired subsequent to that act, the act might be taken as a measure, in respect to the point in controversy, of the rights thus acquired, and so to determine the case. Pence v. St. Paul, M. & M. Ry. Co., 28 Minn. 488, (11 N. W. 80.)
But without regard to that act, or to the time when a railroad company may have acquired an unrestricted right of way, either by purchase or condemnation, the right was acquired for such use (for railroad purposes) as is customary, and as the public interest may at any time require during the continuance of the right. There are probably instances where the amount of use of a right of way has increased twenty fold of what was anticipated at the time of acquiring the right. Such increase has usually been largely due to connections and consolidations for running of trains, bringing into continuous lines of great lengths, short lines; detached lines ending in the air; lines of only local benefit. The public policy of the state, as shown by its legislation, has always been to encourage such connections and consolidations, except of competing or parallel lines.
But when the right of way was acquired, whether by purchase or condemnation, it was acquired with reference to the business of conducting railroads, and to the manner in which that business is and always has been carried on. The increased use imposed no greater burden than was contemplated when the right of way was acquired. Minneapolis & St. L. Ry. Co. v. St. Paul, M. & M. Ry. Co., 35 Minn. 265, (28 N. W. 705.)
The grant by plaintiff to the Chicago, Burlington & northern must be held, in law, to have been in contemplation of the fact that railroad companies do, and that the public interests require that they may, let other companies into the use of their tracks, especially at terminals.
Judgment affirmed.
(Opinion published 00 N. W. 1006.)